Citation Nr: 1140302	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-00 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected status post ruptured right patella tendon, with arthritis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to February 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was initially granted service connection for status post ruptured right patella tendon with arthritis in a December 2003 rating decision.  He was assigned a 10 percent rating disability, effective July 11, 2003, the date of his original service connection claim.  The RO denied a subsequent increased rating claim in a March 2005 rating decision.  The Veteran filed the instant increased rating claim in July 2007, contending that his service-connected disability is worse than currently rated.

At the outset, the Board observes that the Veteran was last afforded a VA examination for his service-connected right knee disability in August 2007.  More than four years have passed since he was last examined for his service-connected disability.  Additionally, the Veteran contended in his December 2007 VA Form 9 that the August 2007 VA examiner reported incorrect information or failed to report relevant information with respect to his right knee disability (specifically regarding locking, swelling, and giving way of the knee).  Moreover, the Veteran submitted a statement in August 2011 indicating that his service-connected right knee disability was continuing to increase in severity. 

While the duty to assist does not require that a claim be remanded for VA examination solely because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  Consequently, the Board believes that a current evaluation of the Veteran's service-connected right knee disability is required in order to appropriately adjudicate the merits of his claims, as it has essentially been contended that his disability is increasing in severity and that the previous examination was inadequate.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Additionally, the Board notes that in August 2011, following certification of his appeal to the Board, the Veteran submitted additional evidence in support of his claim, including a personal statement and copies of VA treatment records.  As this evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction, remand for the issuance of a supplemental statement of the case is required.  See 38 C.F.R § 20.1304 (2011); see also 38 C.F.R § 19.31 (2011).

Next, the Board notes that the Veteran has submitted evidence indicating that he is in receipt of disability benefits from the State of Florida under the Family and Medical Leave Act (FMLA).  On remand, records associated with the filing of his FMLA claim should be requested.  

Finally, as this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received VA treatment for his service-connected disability, and records of his VA care, dated between September 2007 and March 2011, and dated since June 2011, have not been associated with the claims file.  Under the law, VA must obtain outstanding VA treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's treatment records pertaining to his service-connected right knee disability from the VA Healthcare Systems in Jacksonville, Florida and Gainesville, Florida, dated since September 2007.  

2.  Request copies of all documents or evidentiary material pertaining to the Veteran's application(s) for benefits under the FMLA in the State of Florida.  If these records are not available, a negative reply must be provided.

3.  After the foregoing development has been completed, schedule the Veteran for a VA orthopedic examination of his right knee.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted, including the taking of radiographic imaging, if warranted.  

The examiner should identify all residuals attributable to the Veteran's status post ruptured right patella tendon, with arthritis.  

The examiner should specifically address the following:

a) Report the veteran's range of motion of the right knee in degrees and state the point as to when any pain is demonstrated.

b) State whether there is objective evidence of lateral instability or recurrent subluxation of the right knee and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation should be discussed.  If objective evidence is not found please reconcile the Veteran's report of giving way and locking of his right knee.

c) State whether the right knee exhibits weakened movement, excess fatigability, or incoordination attributable to his service-connected disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

d) Give an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's increased rating claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


   Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

